 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   KAHEAL PARRISH,                                      Case No. 1:19-cv-00490-LJO-BAM (PC)
12                        Plaintiff,                      ORDER REQUIRING PLAINTIFF TO SHOW
                                                          CAUSE WHY ACTION SHOULD NOT BE
13             v.                                         DISMISSED, WITHOUT PREJUDICE, FOR
                                                          FAILURE TO EXHAUST PRIOR TO FILING
14   BUGARIN, et al.,                                     SUIT
15                        Defendants.                     (ECF No. 1)
16                                                        TWENTY-ONE (21) DAY DEADLINE
17

18             Plaintiff Kaheal Parrish (“Plaintiff”) is a state prisoner proceeding pro se in this civil

19   rights action pursuant to 42 U.S.C. § 1983. This action was initiated on April 15, 2019. (ECF

20   No. 1.)

21             Pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), “[n]o action shall be

22   brought with respect to prison conditions under [42 U.S.C. § 1983], or any other Federal law, by a

23   prisoner confined in any jail, prison, or other correctional facility until such administrative

24   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Prisoners are required to exhaust

25   the available administrative remedies prior to filing suit. Jones v. Bock, 549 U.S. 199, 211

26   (2007); McKinney v. Carey, 311 F.3d 1198, 1199–1201 (9th Cir. 2002). Exhaustion is required

27   regardless of the relief sought by the prisoner and regardless of the relief offered by the process,

28   Booth v. Churner, 532 U.S. 731, 741 (2001), and the exhaustion requirement applies to all suits
                                                          1
 1   relating to prison life, Porter v. Nussle, 534 U.S. 516, 532 (2002).

 2          Plaintiff alleges claims regarding retaliation, discrimination, threats, and discipline for

 3   mental health symptoms and pursuing a grievance. (ECF No. 1.) In his complaint, Plaintiff

 4   concedes that while there are administrative remedies available at his institution, he did not file an

 5   appeal or grievance concerning the facts contained in the complaint, and therefore the process is

 6   not completed. In explanation, Plaintiff states “Administrative remedies exhausted as a matter of

 7   law,” and includes citations to several cases. (ECF No. 1, p. 2.) Without further information or

 8   explanation of the significance of these cases, it appears Plaintiff filed suit prematurely without

 9   first exhausting his administrative remedies in compliance with the PLRA, section 1997e(a).

10          Accordingly, Plaintiff is HEREBY ORDERED to show cause within twenty-one (21)

11   days from the date of service of this order why this action should not be dismissed, without

12   prejudice, for failure to exhaust prior to filing suit. See, e.g., Albino v. Baca, 747 F.3d 1162,

13   1169 (9th Cir. 2014) (in rare cases where a failure to exhaust is clear from the face of the

14   complaint, it may be dismissed for failure to state a claim); Medina v. Sacramento Cty. Sheriff’s

15   Dep’t, No. 2:16-cv-0765 AC P, 2016 WL 6038181, at *3 (E.D. Cal. Oct. 14, 2016) (“When it is

16   clear from the face of the complaint and any attached exhibits that a plaintiff did not exhaust his

17   available administrative remedies before commencing an action, the action may be dismissed on

18   screening for failure to state a claim.”); Lucas v. Dir. of Dep’t. of Corrs., 2015 WL 1014037, at

19   *4 (E.D. Cal. Mar. 6, 2015) (relying on Albino and dismissing complaint without prejudice on

20   screening due to plaintiff’s failure to exhaust administrative remedies prior to filing suit).
21
     IT IS SO ORDERED.
22

23      Dated:     May 30, 2019                                 /s/ Barbara   A. McAuliffe               _
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       2
